Adams, Ch, J.
This action was brought by the plaintiff McConnell and one or more others, who aver that they are tax-payers of Davis county, and they ask that they may be heard in behalf of all the inhabitants and tax-payers of the county. The right of the county to intervene is based upon section 2683 of the Code, which provides that any person who has an interest in the matter in litigation, in the success of either of the parties to the action, or against both, may become a party to an action between other persons, either by joining the plaintiff in claiming what is sought by the petition, or by uniting with the defendant in resisting the claim of the plaintiff. In this case the county joined with the defendant Hutchinson in resisting the claim of the plaintiffs. The motion to strike from the files the petition for intervention was based upon the ground that the county had no interest in the action. It might be conceded that the county has no interest in the action if the conveyance could be set aside, and the county be allowed to keep the farm and purchase-money also. But, if the trade should be rescinded by reason of inadequacy of price, or other illegality, the purchaser would be entitled to a refund of the purchase-money. Now, the county avers that the farm did not meet its requirements; *514that it was well sold; and that the county needed the purchase-money to aid in purchasing another farm. If the sale was advantageous to the county, as we must assume from the . averments of the petition of intervention, and tire county would be deprived of the advantage of tlie sale if the plaintiff should be successful, it follows that the county had an interest in the action.-
In our opinion, the motion to strike from the files the petition of intervention should have been overruled.
^Reversed.